DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to specifically teach or fairly suggest a method, comprising: instructing, by a processing system of a distance sensor, a pattern projector of the distance sensor to project a pattern of light onto an object, wherein the pattern comprises a plurality projection artifacts, wherein each projection artifact of the plurality of projection artifacts is associated with a trajectory representing a range of potential movement of the each projection artifact on an imaging sensor of the distance sensor, where at least a first threshold distance exists between two trajectories that are adjacent in a direction parallel to a direction of movement of the trajectories, and wherein at least a second threshold distance exists between two trajectories that are adjacent in a direction perpendicular to the direction of movement of the trajectories; detecting, by the processing system, a location of a first projection artifact of the plurality of artifacts in an image of the object that includes the pattern of light, wherein the detecting comprises identifying an area of peak light intensity within a first window corresponding to a first trajectory associated with the first projection artifact; and calculating, by the processing system, a distance from the distance sensor to the object based in part on the location of the first projection artifact.
Specifically, the closest prior art identified by Examiner, e.g. US-20180106606-A1, US-20190086198-A1, US-20180143018-A1, US-20160050401-A1, US-20130242090-A1 , US-20160328854-A1 , US-20160327385-A1, and US-10228243-B2, each fail to specifically teach the concept of identifying an area of peak light intensity within a first window corresponding to a first trajectory associated with the first projection artifact; and calculating, by the processing system, a distance from the distance sensor to the object based in part on the location of the first projection artifact.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AGUSTIN BELLO whose telephone number is (571)272-3026. The examiner can normally be reached Monday through Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AGUSTIN BELLO/Primary Examiner, Art Unit 2637